ERRICK M. WRIGHT, Respondent Below-Appellant,
v.
DCSE et al., Petitioners Below-Appellees.
No. 313, 2009
Supreme Court of Delaware.
Submitted: June 24, 2009.
Decided: June 29, 2009.
Before STEELE, Chief Justice, JACOBS and RIDGELY, Justices.

O R D E R 
HENRY DUPONT RIDGELY, Justice
This 29th day of June 2009, it appears to the Court that:
(1) The appellant has filed a notice of appeal from a decision of a Family Court Commissioner dated April 29, 2009. The Clerk of the Court issued a notice to show cause why the appeal should not be dismissed for this Court's lack of jurisdiction to consider an appeal directly from a decision of a Family Court Commissioner. The appellant filed a response to the notice to show cause on June 24, 2009. In the response, the appellant argues that Del. Code Ann. tit. 10, § 1051 grants this Court jurisdiction to hear the instant appeal.
(2) A Commissioner's decision is not a final judgment for purposes of appeal to this Court.[1] A party's right of review from a Commissioner's decision shall be to a judge of the Family Court.[2] Accordingly, this Court lacks jurisdiction to consider the instant appeal in the first instance and it, therefore, must be dismissed.[3]
NOW, THEREFORE, IT IS ORDERED that this appeal is DISMISSED.
NOTES
[1]  Redden v. McGill, 549 A.2d 695, 697-98 (Del. 1988).
[2]  Del. Code Ann. tit. 10, § 915(d).
[3]  While Del. Code Ann. tit. 10, § 1051 addresses this Court's general appellate jurisdiction, it does not confer jurisdiction upon this Court to hear an appeal directly from the decision of a Family Court Commissioner.